DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 8-10 were objected to because of the following informalities:  in claim 8, the phrase “by use of point spread function” should read “by use of a point spread function”.  Applicant has amended claim 8 for correction, therefore the objection to claims 8-10 is withdrawn.
3.	Claim 6 was rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more. The claim recites calculating an apparent spectrum of camouflage or an area of responsibility by performing a series of calculations and comparison to a threshold with added steps of modeling and simulation.  Applicant argues the present situation is analogous to the Arrenhius equation used to determine when rubber was suitably cured in Diamond v. Diehr.  Examiner notes claim 6 of the present invention recites “wherein at least one of calculating an apparent spectrum of the camouflage or calculating an apparent spectrum of the specified area of responsibility includes the step of modeling and simulating the following equation” (emphasis added), but fails to explicitly recite how the result of the modeling and simulation or an output of the equation is used in calculating an apparent spectrum of either the camouflage or specified area of responsibility.   On the other hand, claim 1 of the patent application filed in Diamond v. Diehr recited “repetitively comparing in the computer at said frequent intervals during the cure each said calculation of the total required cure time calculated with the Arrenhius equation and said elapsed time”.  Thus in claim 1 of the Diamond v. Diehr application, the Arrenhius is first defined and then explicitly recited as used in a subsequent comparison.  Examiner suggests an amendment to claim 6 of the present invention which recites use of the defined equation might exclude interpretation as mental steps and/or human activity.
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive. The 35 U.S.C. 101 abstract idea rejection of claim 6 is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2016.04(a)(2)(II).
Step 1:
Claim 6 meets the step 1 requirement as it is directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “a method” of claim 6 satisfies a “process” category. 
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, the claim as a whole recites a method facilitating steps of a mental process as explained in details below.
Claim 6 in general is about calculating an apparent spectrum of camouflage or an area of responsibility by performing a series of calculations and comparison to a threshold with added steps of modeling and simulation.. 
The limitations of “calculating an apparent spectrum of the camouflage at far field with respect to an observer”, “calculating an apparent spectrum of the specified area of responsibility at far field with respect to the observer”, “3calculating a difference between the apparent spectrum of the camouflage with the apparent spectrum of the area of responsibility”, and “comparing the difference to a predetermined threshold, thereby determining suitability of the camouflage for the specified area of responsibility”, as drafted, are process steps, under their broadest reasonable interpretation covering performance of the limitations by one’s own mental processes. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mental step, then it falls within the “mental steps” grouping of abstract ideas.  Accordingly, claim 6 recites an abstract idea.
Step 2A, prong 2 test:
Does the claim recite additional elements that integrate the judicial exception into a practical application? No as explained below.  
With regard to claim 6, the claim recites “wherein at least one of calculating an apparent spectrum of the camouflage or calculating an apparent spectrum of the specified area of responsibility includes the step of modeling and simulating the following equation”.   A step of modeling and simulating an equation is merely an additional step describing  human activity since the claim fails to recite any use of the modeling and simulating in the calculating and comparing limitations.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B, prong 2 test:
Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of modeling and simulating an equation cannot provide an inventive concept.  Therefore claim 6 is not patent eligible.
Allowable Subject Matter
5.	Claims 1, 4, 5 and 7-10 are allowed.  Claim 6 is allowable over the prior art and is allowed if the 35 U.S.C. 101 rejection above is overcome.  Nothing in the prior art showed or suggested the specific limitations of these claims.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667